Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1, 2, 9, 10 and 13-16 are currently pending in the instant application.  Applicants have amended claims 1, 2, 9, 10, 13 and 14, canceled claims 3-8, 11 and 12 and added new claims 15 and 16 in an amendment filed on August 11, 2022.  Claims 1-2 are rejected and claims 9, 10 and 13-16 are withdrawn from consideration in this Office Action.
I.	Priority
The instant application is a 371 of PCT/EP2019/064871, filed on June 6, 2019 and claims benefit of Foreign Application EPO 18382404.4, filed on June 6, 2018. 
II.	Information Disclosure Statement
No information disclosure statement (IDS) was filed in the instant application.
III.	Restriction/Election
	A.  Election: Applicant's Response
Applicants' election without traverse of Group I (claims 1-2) in the reply filed on August 11, 2022 is acknowledged.  
Applicants elected the species 
    PNG
    media_image1.png
    145
    212
    media_image1.png
    Greyscale
The Examiner has searched and examined the full scope of claim 1.
Subject matter not encompassed by elected Group I are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to nonelected inventions.


IV.	Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claim 2 recites the compounds 
    PNG
    media_image2.png
    143
    297
    media_image2.png
    Greyscale
wherein Y1 and Y2 are H and 
    PNG
    media_image3.png
    115
    178
    media_image3.png
    Greyscale
wherein Y1 and Y2 are H and H2 is an amine which is dependent on claim 1 but these compounds do not fall within the scope of claim 1.  Claim 1 is drawn to a compound of formula 
    PNG
    media_image4.png
    182
    258
    media_image4.png
    Greyscale
wherein Y1 and Y2 are both OH and X2 is H.  There is insufficient antecedent basis for this limitation in the claim.  To overcome the rejection, Applicants are suggested to amend claim 2 to delete the compounds 
    PNG
    media_image2.png
    143
    297
    media_image2.png
    Greyscale
and 
    PNG
    media_image3.png
    115
    178
    media_image3.png
    Greyscale
.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Witiak, et al. (Journal of Medicinal Chemistry, 1971, 14, 684-693) or Haworth, et al. (Accession No. 1954:35996, CAPLUS).  The instant invention claims  

    PNG
    media_image5.png
    424
    679
    media_image5.png
    Greyscale
 
 The Witiak, et al. reference teaches cholestane derivatives such as 
    PNG
    media_image6.png
    24
    368
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    198
    323
    media_image7.png
    Greyscale
wherein 
    PNG
    media_image8.png
    111
    151
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    30
    305
    media_image9.png
    Greyscale
(X2 is H, X1 is NH2, Y1 and Y2 are OH and R is a C8 alkyl) and  
    PNG
    media_image10.png
    31
    369
    media_image10.png
    Greyscale
   
    PNG
    media_image7.png
    198
    323
    media_image7.png
    Greyscale
 wherein 
    PNG
    media_image11.png
    109
    168
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    31
    303
    media_image12.png
    Greyscale
 (See table I, page 687) (X2 is H, X1 is NH2, Y1 and Y2 are OH and R is a C8 alkyl) and the use of the compounds for lowering cholesterol levels.  These species of compounds anticipate the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  

	The Haworth, et al. reference teaches cholestane derivatives such as  

    PNG
    media_image13.png
    299
    535
    media_image13.png
    Greyscale
wherein X2 is H, X1 is N(CH3)2, Y1 and Y2 are OH and R is a C8 alkyl.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerr, et al. (US 2016/0129017 A1).  The instant invention claims  

    PNG
    media_image14.png
    596
    720
    media_image14.png
    Greyscale
 
 The Kerr, et al. reference teaches cholestane derivatives for SHIP inhibition such as 
    PNG
    media_image15.png
    173
    253
    media_image15.png
    Greyscale
 (see formula 36, page 13) and  
    PNG
    media_image16.png
    122
    196
    media_image16.png
    Greyscale
(see example 2, page 21).  These species of compounds anticipate the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  

	 



V.	Objections

				Claim Objection
Claim 2 is objected to because of the following informalities:  not ending with a period. The period is located at the end of the second structure listed in the claim not at the end of the claim.  Each claim begins with a capital letter and ends with a period (MPEP 608.01 (m)).  Appropriate correction is required.

VI.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626